Citation Nr: 1514137	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  06-35 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for left knee disability, to include as secondary to the service-connected right knee disability.


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In March 2006, the Veteran testified at a hearing before a Decision Review Officer (DRO).  In January 2007 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  Transcripts of the hearings are of record.

In an August 2007 decision, the Board denied the Veteran's service connection claim for the left knee.  The Veteran appealed the denial of the claim to the United States Court of Appeals for Veterans Claims (Court), which in January 2008, granted a Joint Motion for Remand (JMR) of the parties (VA Secretary and the Veteran), and vacated the Board's decision and remanded the case pursuant to 38 U.S.C. § 7252(a) for re-adjudication consistent with the Motion.  Pursuant to the January 2008 JMR, in May 2008, the Board remanded the case for further development and adjudication.  Subsequently, in a June 2009 decision, the Board again denied the claim.  The Veteran again appealed the case to the Court and in a September 2010 Order, the Court granted the parties' JMR, vacated the Board's June 2009 decision, and returned the case to the Board.

In February 2011 and April 2012, the Board remanded the Veteran's claim for due process concerns.  In November 2013 and in July 2014 the Board remanded the Veteran's claim for further development.  The case now returns for appellate review.

Additionally, the Board acknowledges a February 2015 statement from the Veteran's representative, associated with the record in the Veterans Benefits Management System, in which he indicated he did not receive a copy of the January 2015 VA examination report, but that he was not specifically requesting such at the current time, as he would request such from the Board, after certification.  The Veteran's representative was notified by the Board in March 2015 correspondence, that he had either 90 days from the date of the letter or until the Board issued a decision to submit additional argument or evidence.  The record does not reflect the Veteran's representative has responded.  Nonetheless, in light of the remand below, the Veteran's representative will have another opportunity to request such if he so desires.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As part of the January 2015 VA knee and lower leg examination report, the VA examiner cited an August 2005 discussion paper from Dr. Ian J. Harrington.  In part, this study stated there is no clear evidence to suggest that an injury to one lower extremity would have any significant impact on the opposite injured limb unless the injury resulted in major muscle damage or never damage causing partial or complete paralysis of the damaged leg, and/or shortening of the injured lower extremity resulting in a limb length discrepancy of more than four to five centimeters so that the individual's gait pattern has been altered to the extent that clinically that there is an obvious lurching type of gait (a significant limp).  Such was reiterated by other cited articles.  The article, in part, further stated that stated obesity does, however, have a detrimental effect on both lower extremities and magnifies all of the previously described risk factors.  

In a July 1997 hearing before a DRO, conducted for an evaluation of the Veteran's service-connected right knee, the Veteran's spouse testified that she quite frequently noticed the Veteran had a limp or unsteady gait.  In January 2007 testimony, the Veteran stated he limped because of his right knee.  In January 2007, he also testified that he wore the soles of his shoes to the center and to the left.  Additionally, the March 2009 VA examination report appeared to note a gait disturbance.  However, the January 2015 VA examination report does not actually characterize or describe the Veteran's gait in any manner and thus is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).   Moreover, a March 2007 VA treatment record stated, in part, that the Veteran had a BMI (body mass index) greater than 28 but that exercise was limited due to back pain and knee pain.  The January 2015 VA examination report does not indicate if the Veteran is obese or has gained weight due to his right knee disability and thus is inadequate.  Id.  Thus, an addendum opinion should be obtained which addresses the lay testimony of record regarding the Veteran's gait and which addresses any relationship with the Veteran's left knee disability and any obesity and/or weight gain attributable to Veteran's service-connected right knee disability.  

Finally, the July 2014 Board remand, requested a discussion, if feasible, regarding whether the Veteran's left knee pain, its intensity and its duration, are attributable solely as part of the Veteran's chondromalacia, or as solely part of patellofemoral syndrome or overlap of both diagnoses.  The January 2015 VA examiner stated it would be mere speculation to delineate what specific disease states are affecting the Veteran's left knee.  However, the January 2015 VA examiner did not provide a rationale as to why it would be speculation to determine and delineate what specific disease states are affecting the Veteran's left knee, thus a remand is necessary.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

Accordingly, the case is REMANDED for the following actions:

1.  Return the claims file to the January 2105 VA examiner, or suitable substitute to obtain an addendum opinion.  The examiner must review the claims file, to include a copy of this remand.  The examiner must opine as to whether it is at least as likely as not that any left knee disability is proximately due to, or chronically aggravated by, the Veteran's service-connected right knee disability, to include any related weight gain and/or obesity, or gait disturbance.  

The examiner must characterize the Veteran's gait and address July 1997 testimony and January 2007 testimony regarding the Veteran's gait as well as the March 2009 VA examination report which referenced a gait disturbance.  

The VA examiner must provide a rationale for the opinion that it would be mere speculation to delineate what specific disease states are affecting the Veteran's left knee.

A complete rationale for all opinions must be set forth in the examination report.

2.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




